Case 1:21-cv-00410-DKC Document 36-2 Filed 09/13/21 Page 1 of 3




                       EXHIBIT 2
        Case 1:21-cv-00410-DKC Document 36-2 Filed 09/13/21 Page 2 of 3



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND


CHAMBER OF COMMERCE OF THE *
UNITED STATES OF AMERICA, et
al.,                   *
                     Plaintiffs,

              V.
                                                   No. l:21-cv-00410-DKC


PETER FRANCHOT,
                     Defendant.




                          AFFIDAVIT OF JOHN T. HEARN

       I, John T. Heam, Clerk, ]V[aryland Tax Court, hereby certify that:

       1.     I am over eighteen years of age and competent to testify in this matter.

       2.     I am the Clerk ofthe Maryland Tax Court andhave been in this position since

2009, and continuously served as Deputy Clerk begmning in 1983

       3.     As Clerk, I am charged with custody of the public records of the Maryland

Tax Court and my duties include compiling and mamtaining statistical records of the

appeals filed in, heard by, and disposed of by the Maryland Tax Court.

       4.     For calendar year 2019, the Maryland Tax Coiirt closed 154 income tax

appeals, with the average days to close being 333. 42. Ofthe 1 54 income tax appeals closed,

89 closed in less than 365 days.
          Case 1:21-cv-00410-DKC Document 36-2 Filed 09/13/21 Page 3 of 3



         5.     For calendar year 2018, the Maryland Tax Court closed 117 income tax

appeals, with the average days to close being 301. 59. Of the 117 income tax appeals, 96

closed in less than 365 days.

         6.     For calendar year 2019, the Maryland Tax Court closed a total of 1, 248

appeals, with the average days to close being 189. 54. Of the 1, 248 appeals, 1, 107 closed

in less than 365 days.

         7.     For calendar year 2018, the Maryland Tax Court closed a total of 996

appeals, with the average days to close being 188. 99. Of the 996 appeals, 933 closed in

less than 365 days.

    I DECLARE UNDER PENALTIES OF PERJURY AND UPON PERSONAL
KNOWLEDGE THAT THE CONTENTS OF THE FOREGOING PAPER ARE TRUE.

Signature and Title:              </                ^c^^ ^               ^^AT-
Dated:        ? <9 X^^
